DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with partial traverse of Group II, claims 19, 22, 23, 26, 28 and 30 in the reply filed on 04 October 2021 is acknowledged.  The partial traversal is on the ground(s) set forth on pages 1 and 2, regarding the restriction requirement between Groups I and II.  This is found persuasive, the restriction requirement between Groups I and II is hereby withdrawn, and the elected (and examined) claims are 1-4, 6, 7, 9, 10, 14, 16, 19, 22, 23, 26, 28 and 30.
The remaining requirement is still deemed proper and is therefore made FINAL.
Claims 37, 39, 42, 46 and 48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made with partial traverse of the restriction requirement between Groups I and II, and without traverse with respect to Groups III and IV in the reply filed on 04 October 2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
METHOD AND APPARATUS FOR MANUFACTURING NATURAL FIBER BASED STAPLE FIBERS.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for cutting in claims 26 and 28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9, 14, 16, 22, 28 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
             In claim 9, line 2, the term “preferably” renders the claim indefinite because it is not clear if the subsequent range is, or is not, a claim limitation.
             In claim 14, line 4, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 22, line 4, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
             In claim 28, line 6, the term “preferably” renders the claim indefinite because it is not clear if the subsequent range is, or is not, a claim limitation.
             In claim 30, line 3, the term “preferably” renders the claim indefinite because it is not clear if the subsequent expression is, or is not, a claim limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9, 10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. Patent Application Publication 2014/0121622 A1) in combination with Fleissner (U.S. Patent 3,831,473 A).
             Regarding claim 1, Jackson et al (see the entire document, in particular, paragraphs [0002], [0007], [0008], [0010], [0012], [0014], [0015], [0027], [0044] and [0047]; Figure 1) teaches a process of making natural fiber-based staple fibers (see paragraphs [0002] and [0012] of Jackson et al), including the steps of (a) providing a cellulose suspension including refined cellulose fibrils (see paragraphs [0007] and [0008] of Jackson et al); (b) directing the cellulose suspension through a nozzle onto a surface (see paragraph [0047] and Figure 1 of Jackson et al); (c) drying the cellulose suspension onto the surface (see paragraph [0014] of Jackson et al); and 
             Regarding claim 2, see paragraph [0027] of Jackson et al.
             Regarding claim 3, see Figure 1 of Jackson et al.
             Regarding claim 4, see paragraph [0044] of Jackson et al.
             Regarding claim 7, see paragraphs [0010] and [0015] of Jackson et al.
             Regarding claim 9, see paragraph [0012] of Jackson et al.
             Regarding claim 10, see Figures 1, 10 and 12 of Fleissner (the material is already dried).
             Regarding claim 14, see col. 3, lines 16-20 of Fleissner.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. Patent Application Publication 2014/0121622 A1) in combination with Fleissner (U.S. Patent 3,831,473 A) as applied to claims 1-4, 7, 9, 10 and 14 above, and further in view of Lindsay et al (U.S. Patent Application Publication 2006/0124261 A1).
             Regarding claim 6, Jackson et al (in combination with Fleissner) does not explicitly teach (1) the step of applying oil or wax to a surface. Lindsay et al (see the entire document, in .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. Patent Application Publication 2014/0121622 A1) in combination with Fleissner (U.S. Patent 3,831,473 A) as applied to claims 1-4, 7, 9, 10 and 14 above, and further in view of Bahia et al (U.S. Patent 6,075,177 A).
             Regarding claim 16, Jackson et al (in combination with Fleissner) does not explicitly teach (1) the step of carding the staple fibers. Bahia et al (see the entire document, in particular, col. 1, lines 12-17; col. 6, lines 13-33) teaches a process of making a product from cellulose fibers (see col. 1, lines 12-17 of Bahia et al), including the step of carding staple fibers (see col. 6, lines 13-33 of Bahia et al), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to card staple fiber sin the process of Jackson et al (in combination with Fleissner) in view of Bahia et al in order to manufacture a product from cellulose staple fibers (see col. 1, lines 12-17 of Bahia et al).
Claims 19, 26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. Patent Application Publication 2014/0121622 A1) in combination with Fleissner (U.S. Patent 3,831,473 A).
Regarding claim 19, Jackson et al (see the entire document, in particular, paragraphs [0002], [0007], [0008], [0010], [0012], [0014], [0015], [0027], [0044] and [0047]; Figure 1) teaches an apparatus for making natural fiber-based staple fibers (see paragraphs [0002], [0007], [0008] and [0012] of Jackson et al), including (a) a nozzle arranged to direct a cellulose suspension including refined cellulose fibrils onto a surface (see paragraph [0047] and Figure 1 of Jackson et al); and (b) a dryer arranged to dry the cellulose suspension on the surface for forming a fiber, wherein the cellulose suspension or the fiber is arranged to be cut forming staple fibers (see paragraphs [0012] and [0014] of Jackson et al). Jackson et al does not explicitly teach (1) apparatus (or means) for cutting on a surface. Fleissner (see the entire document, in particular, col. 1, lines 5-11; col. 3, lines 16-20; col. 5, line 53 to col. 6, line 35; Figures 1, 10 and 12) teaches an apparatus for making staple fibers (see col. 1, lines 5-11 of Fleissner), including an apparatus (or means) for cutting on a surface (see col. 5, line 53 to col. 6, line 35; Figures 1, 10 and 12 of Fleissner), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an apparatus (or means) for cutting on a surface in the apparatus of Jackson et al in view of Fleissner in order to manufacture staple fibers from chemical fibers (see col. 1, lines 5-11 of Fleissner).
             Regarding claims 26 and 30, see col. 5, line 53 to col. 6, line 35; Figures 1, 10 and 12 of Fleissner.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. Patent Application 2014/0121622 A1) in combination with Fleissner (U.S. Patent 3,831,473 A) as applied to claims 19, 26 and 30 above, and further in view of Lindsay et al (U.S. Patent Application Publication 2006/0124261 A1).
Regarding claim 22, Jackson et al (in combination with Fleissner) does not explicitly teach (1) that the dryer includes at least one of a heating resistor, a radiator, a vaporizer or a blower. Lindsay et al (see the entire document, in particular, paragraphs [0017] and [0157]) teaches an apparatus for making a product from cellulose fibers (see paragraph [0017] of Lindsay et al), including a drum dryer or a Yankee dryer (i.e., a dryer that contains at least a heating resistor or a radiator), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a dryer which includes at least one of a heating resistor, a radiator, a vaporizer or a blower in the apparatus of Jackson et al (in combination with Fleissner) in view of Lindsay et al in order to dry the cellulose fibers (see paragraph [0157] of Lindsay et al).
             Regarding claim 23, see paragraph [0157] of lIndsay et al.
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et al (U.S. Patent Application Publication 2014/0121622 A1) in combination with Fleissner (U.S. Patent 3,831,473 A) as applied to claims 19, 26 and 30 above, and further in view of Van Doorn et al (U.S. Patent 3,744,361 A).
             Regarding claim 28, Jackson et al (in combination with Fleissner) does not explicitly teach (1) means for cutting which includes discontiunuation places on the surface. Van Doorn et al (see the entire document, in particular, col. 1, lines 3-7; col. 2, line 57 to col. 3, line 5; Figure 1) teaches an apparatus for cutting tow into staple fibers (see col. 1, lines 3-7 of Van Doorn et al), including means for cutting which includes discontinuation places on the surface (see col. 2, line 57 to col. 3, line 5; Figure 1 of Van Doorn et al; a surface (reel 10) contains cutters 13), and it would have been obvious to one of ordinary skill in the art before the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742